Citation Nr: 1425657	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  09-45 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative disc disease and degenerative joint disease of the lumbar spine.  

2.  Entitlement to a disability rating in excess of 10 percent for gastroesophageal reflux disease (GERD).  

3.  Entitlement to a disability rating in excess of 10 percent for bilateral hearing loss from January 30, 2008 to April 3, 2011 and a compensable disability rating from April 4, 2011.  

4.  Entitlement to a disability rating in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.R. Bryant

INTRODUCTION

The Veteran served on active duty from July 1970 to June 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the RO in Waco, Texas. 

In his substantive appeals, the Veteran requested a hearing before a Veterans Law Judge (VLJ) of the Board at his local RO.  See VA Form 9s dated in November 2009 and July 2010.  He later submitted a statement in January 2012 indicating that he wished to cancel his hearing request.  Under 38 C.F.R. § 20.704(e), a request for hearing may be withdrawn by an appellant at any time before the hearing. 

While the appeal was pending, the RO increased the rating for the Veteran's service-connected bilateral hearing loss to 10 percent, effective January 30, 2008.  See September 2008 Rating Decision.  The RO later reduced the 10 percent rating to noncompensable, effective April 4, 2011, based on the findings from an April 2011 VA examination.  The RO also increased the rating for the Veteran lumbar spine from 10 percent to 20 percent, effective April 13, 2011.  See May 2011 Rating Decision.  The Veteran has not expressed satisfaction with the 10 percent and 20 percent evaluations granted.  Accordingly, the issues of entitlement to increased ratings for bilateral hearing loss and lumbar disc/joint disease remain in appellate status.  AB v. Brown, 6 Vet. App. 35 (in which the United States Court of Appeals for Veterans Claims (Court) stipulated that, unless a veteran expresses a desire for a specific rating for a service-connected disability, he/she is presumed to be seeking the maximum benefit permitted under the regulations).  

In addition, the Veteran asserts that the RO's May 2011 Rating Decision, which reduced his rating from 10 percent to 0 percent disabling, was improper.  See VA Form 21-4138, dated June 28, 2011.  However, the RO's action at that time was, in effect, a staged rating, assigning the higher and lower ratings according to the medical evidence for each pertinent time period.  Assignment of a staged rating which includes a higher rating followed by a lower rating does not require application of the reduction notice rule.  See O'Connell v. Nicholson, 21 Vet. App. 89 (2007) (distinguishing reduced ratings from staged ratings in holding that 38 C.F.R. § 3.105(e) does not apply to the assignment of staged ratings by the Board where the veteran's disability is not reduced to a level below that which was in effect when the veteran appealed to the Board).  So, the change of rating for bilateral hearing loss in the present case does not fall into the category of a "reduced rating," but rather, is a staged rating appropriate for assignment in an initial claim.  As such, the special protections afforded certain ratings in reductions cases under 38 C.F.R. § 3.105 are not applicable.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

In April 2013, the Veteran changed representatives in the current claims from the American Legion to Texas Veterans Commission (TVC).  An Appointment of Veterans Service Organization as Claimant's Representative (VA Form 21-22) for the TVC is of record.  However, the record does not contain a VA Form 646 from the new representative or any other indication that the Veteran's representative has had the opportunity to review the claims file and provide argument in support of the claims.  The appellant is entitled to representation at all stages of an appeal by a recognized organization.  See 38 U.S.C.A. §§ 5902, 5903; 38 C.F.R. § 20.600 (2013).  

Before the Board may issue a final decision, due process concerns dictate that the Veteran's representative, TVC, should have an opportunity to review the record and provide argument in response to the denial of the claims on appeal.

The Board finds there are other reasons for remanding the case.  The Veteran contends that his service-connected GERD, lumbar spine disability, and bilateral hearing loss are more disabling than their current evaluations reflect.  He has challenged the adequacy of the most recent 2011 VA examinations, on the basis that the examiners either did not consider the disabling effects of pain or failed to offer an adequate opinion as to the severity of his service-connected disabilities.  Further, in an April 2014 statement, the Veteran essentially asserts that the examinations are too dated to properly be considered contemporaneous.  See Appellate Brief Presentation dated April 23, 2014.  

Unfortunately since the VA examinations in April 2011, there is little evidence in the claims file which adequately describes the nature and extent of the Veteran's lumbar spine, GERD, and hearing loss disabilities.  That notwithstanding, the Board also notes that the Veteran is competent to provide evidence as to the severity of his symptoms.  See 38 C.F.R. § 3.159(a)(2).  So, while the most recent VA examinations are not necessarily too old to adequately evaluate his disabilities, in order to ensure that the Veteran's own complaints are sufficiently considered by a VA examiner, the Board finds that more contemporaneous examinations are needed.  Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination). 

The examinations to be conducted on remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptoms and any significant pertinent interval medical history since the last VA examinations in 2011.  

Any ongoing medical records should also be obtained.  In this regard, the Board notes that it appears that the most recent record of any outpatient treatment that the Veteran has undergone (and that is included in his claims folder or Virtual VA folder) is dated in July 2011.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to identify any VA or non-VA health care provider that has treated or evaluated his service-connected lumbar disc/joint disease, GERD and hearing loss since April 2011.  After providing the necessary authorization to enable the AOJ to obtain such evidence on his behalf, all identified records must be obtained.

Document the attempts to obtain such records.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  See 38 U.S.C.A. § 5103A(b).  All such available documents should be associated with the claims folder or Virtual VA/VBMS folders (as appropriate).

2.  Then, schedule the Veteran for an appropriate VA examination to determine the current degree of severity of his lumbar spine disability.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  All indicated tests and studies, including X-rays, should be performed, and the examiner should review the results of any testing prior to completing the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should set forth all examination findings, together with the rationale for the comments and opinions expressed.  The examiner should then:

a) conduct range of motion testing of the lumbar spine (expressed in degrees, with standard ranges provided for comparison purposes).  He/she should also render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or in coordination associated with the lumbar spine.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, the examiner should indicate whether, and to what extent, the Veteran likely experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

b) discuss whether the Veteran's limitation of motion is comparable to ankylosis of the lumbosacral spine or entire spine and, if so, whether such may be described as favorable or unfavorable.

c) describe all neurological manifestations and symptomatology and offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected degenerative disc and degenerative joint disease of the lumbar spine.  The examiner should discuss the severity of any radiculopathy or neuropathy found to be present in the lower extremities and indicate whether the degree of impairment is best characterized as mild, moderate, moderately severe, or severe.

d) provide findings responsive to the criteria for rating intervertebral disc syndrome (IDS) and specifically, comment on the existence and frequency of any of the Veteran's incapacitating episodes (i.e., a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician) in the last 12-month period. 

The examiner should then provide an opinion as to the effect the service-connected lumbar spine disability has, if any, on the Veteran's employment and daily life.  Specifically, the examiner should render an opinion as to whether such disability causes marked interference with employment, or the need for frequent periods of hospitalization or otherwise precludes the Veteran from engaging in substantially gainful employment. 

3.  Schedule the Veteran for an appropriate VA examination to determine the current degree of severity of his GERD.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should set forth all examination findings, together with the rationale for the comments and opinions expressed.  

The examiner should describe any signs and symptoms associated with the GERD to include persistently recurrent epigastric distress; dysphagia; pyrosis; regurgitation; pain in the arm, shoulder or substernal area; vomiting; material weight loss; hemetamesis; melena; or moderate anemia.  Such description should include a discussion regarding the severity of any symptoms experienced by the Veteran, as well as the frequency with which such symptoms occur and whether they would be best characterized as productive of severe, considerable, or less than considerable impairment of health.  

The examiner should then provide an opinion as to the effect the service-connected GERD has, if any, on the Veteran's employment and daily life.  Specifically, the examiner should render an opinion as to whether such disability causes marked interference with employment, or the need for frequent periods of hospitalization or otherwise precludes the Veteran from engaging in substantially gainful employment. 

4.  Thereafter, the Veteran should be referred for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The claims file must be made available to the examiner, and a notation that this record review took place should be included in the evaluation report.  All indicated tests and studies should be performed, and the examiner should review the results of any testing prior to completing the report.  The examination report should include discussion of the Veteran's documented medical history and assertions.  The examiner should set forth all examination findings, together with the rationale for the comments and opinions expressed.  

The audiologist should provide numeric interpretation of the hearing tests/audiograms conducted.  He/She should also set forth numeric values for each of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz  and then provide the average pure tone threshold for these four frequencies.  A Maryland CNC Test must also be administered to determine speech recognition scores.  The reported numeric values and speech recognition scores must be in conformity with the requirements of 38 C.F.R. § 4.85. 

The audiologist must also describe the effects of the Veteran's service-connected bilateral hearing loss on his occupational functioning and activities of daily living.  In doing so, he/she should indicate, whether there are exceptional or unusual circumstances, peculiar to this Veteran's hearing loss, which are not adequately captured by the rating schedule.  In other words, the examiner should address whether does the Veteran has significant hearing dysfunction that still does not meet the schedular criteria for a higher evaluation under DC 6100. 

5.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

6.  Then, readjudicate the claims.  If the benefits are not granted, the Veteran must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  Additionally, contact the Veteran's representative (the Texas Veteran's Commission) and give them the opportunity to review the claims file and complete a VA Form 646 or equivalent prior to re-certifying the appeal to the Board.  The case should then be returned to the Board for further consideration. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________

Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

